Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 05/02/2022 have been fully considered but they are not persuasive.
With regard to the product by process, applicant argues that the claim feature "the tube is connected to the attachment portion at a second weld joint" is not a product by process limitation because the claim recites a weld joint, which is a physical feature. The examiner respectfully disagrees. A joint is a physical feature but “weld” only defines the type of the joint, which in this case is a joint made by welding. Note that “a weld” by itself is meaningless, only when joint is added to weld, it gains meaning. Applicant further argues that the recitation of a weld joint reflects the structure of a seam between the tube and the attachment portion. The examiner respectfully disagrees. As can be seen from Merriam-Webster dictionary, weld can be used as a verb and as a noun. The weld in a weld joint is not a verb, hence it is a noun. There are two definitions given by Merriam-Webster for a weld an a noun: 1) a welded joint, 2) union by welding: the state or condition of being welded. As can be seen, in neither one a weld seam is mentioned. Hence, a weld joint is synonym with a welded joint, which is a joint made through the process of welding, or the state or condition of being welded, as given by the second definition of Merriam-Webster, and a condition of being welded comes through the process of welding. As in the weld used as a verb, they all have the process in their definition, for example in “a” and “b” it states “by heating”, in “c” it states “by this method”, clearly pointing to it as a method, and in “d” it states “by such a process”. Applicant further argues that in welding, there are heat-affected zones in which microstructure and properties change. While this statement can sometimes be true, the heat-affected zones are neither recited in the claims nor even mentioned in the specification. Applicant further argues that “For at least these reasons, the noted claim feature is either not a product-by-process limitation or, if it is, it implies physical features that were not considered in the rejections.” It is noted that applicant here has admitted that the weld joint can be a product by process limitation, the opposite of what was said only a few lines earlier. 
With regard to the prior art rejection of Uechi/Beeck/Durkin, applicant argues that the rejection does not explain or establish how or whether the alleged advantages in Durkin would be desired in an airfoil as in Uechi/Beeck in order to prompt the combination. The examiner respectfully disagrees because the rejection cites that Durkin’s design results in improved air flow and minimal turbulence within the tube, and improved air flow and minimal turbulence within the tube are clearly desired in an airfoil. Applicant further argues that the rejection is deficient in explaining how the advantages of having no discontinuities and minimal turbulence would motivate one of ordinary skill in the art as the rejection suggests. The examiner respectfully disagrees because a random undesired leakage is not a desired design. In other words, a person of ordinary skill in the art would not see a random leakage in the pipe to be satisfactory. Creating turbulence needs to be designed for. Applicant’s allegation that a random leakage where it is not known how and from where the cooling air leaks is not satisfactory. Note that all three prior arts cited in applicants’ remarks have specific features designed to actually create turbulence, for example, US 2019/0211687 discloses “flow disrupting features 116 extend from the inner surface 102 towards the baffle 80 to create turbulent flow that improves heat transfer”, US 2011/0070082 discloses “Specifically, the platform cooling arrays 50 create turbulence in the cooling airflow as the airflow passes over the arrays 50. The turbulence created results in increased heat transfer between the outer platform 30 and the cooling airflow”, US 2017/0204731 discloses “augmentors such as trip strips and ribs, may be formed on the exterior surface 38 of the baffle insert 32 and/or the interior surface 36 of the airfoil in order to increase turbulence and improve internal cooling”. As can be seen in all three of the cited prior arts above, specific feature are designed specifically in certain locations to result in specific turbulences. No person of ordinary skill in the art would perceive an undesired random leakage to be satisfactory. Moreover, Durkin teaches that this design also improves air flow, which is another motivation by itself. Applicant further argues that the predictable result is a circular argument. The examiner respectfully disagrees because it states that one of ordinary skill in the art would combine the flaring feature of Durkin with the connection of Uechi in order to yield the predictable result of connecting the tube to the attachment portion. There are no circular argument here.  
With regard to the 103 rejection of Uechi/Beeck/Foster, applicant argues that the advantages are to the catalyst substrate, and because Uechi/Beeck does not have a catalyst substrate, there is doubt that advantages to a catalyst substrate would motivate one of ordinary skill in the art to modify the airfoil of Uechi/Beeck. The examiner respectfully disagrees because this is a misrepresentation of the rejection. The claim doesn’t require a catalyst substrate, and the rejection is not based on a catalyst substrate. The missing element in Uechi is a flared end at the second weld joint. Foster teaches a flared end at a weld joint and provides advantages for doing so. There is no reason or any disclosure in Foster to believe that the provides motivations in Foster only applies to a catalyst substrate. A person of ordinary skill in the art would expect that Foster’s arrangement provides a uniform flow, improves the flow restriction, and provides a more uniform velocity gradient which will further reduce flow restriction ([0029]), and provides performance benefits ([0031]), not because it uses a catalyst substrate. In other words, providing a uniform flow or improving flow restriction are not due to the catalyst substrate, they are due to the flared portion. Applicant further argues that the predictable result is a circular argument. The examiner respectfully disagrees because it states that one of ordinary skill in the art would combine the flaring feature of Foster with the connection of Uechi in order to yield the predictable result of connecting the tube to the attachment portion and furthermore provides the benefits taught by Foster listed above. There are no circular argument here.
With regard to the 103 rejection of Uechi/Beeck/ Kretschmer, applicant argues that the rejection fails to give any reason that would prompt one of ordinary skill in the art to combine these references. There are no Uechi/Beeck/ Kretschmer rejections in the office action. The examiner assumes that applicant meant the Kercher/Beeck/ Kretschmer rejection. Applicant is not pointing to any particular flaw in the rejection and is only providing an umbrella allegation that the rejection fails to give any reason that would prompt one of ordinary skill in the art to combine these references. There are no specific arguments to reply other than repeating the rejection because the office action states that it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Kretschmer with the connection of Kercher, to yield predictable results of connecting the tube to the attachment portion. Applicant further argues that the predictable result is a circular argument. The examiner respectfully disagrees because it states that one of ordinary skill in the art would combine the flaring feature of Kretschmer with the connection of Kercher in order to yield the predictable result of connecting the tube to the attachment portion. There are no circular argument here.
5.	With regard to the 103 rejection of Uechi/Beeck/Leonard, applicant argues that the rejection has arbitrarily limited the number of solutions in order to arrive at the conclusion, and to back up this allegation, applicant argues that there are most certainly other ways to connect tube segments, such as clamps, bolts, quick connectors, adhesive, etc. to name a few. There are no Uechi/Beeck/Leonard rejections. The examiner assumes that applicant meant the Kercher/Beeck/Leonard rejection.
All of the alleged ways of connecting tube segments are directed to the connection type and not to the arrangements that the examiner has pointed. In other words, the examiner didn’t say that welding is the only way to connect tube segments, that applicant is providing alternative ways of clamps, bolts, quick connectors, adhesive. The examiner pointed to the arrangement of two tube segments in relation to each other where they have equal or non-equal diameters. Hence, applicant is misrepresenting the rejection, and has not been able to provide a fourth way of tube arrangement other than the three provided by the examiner. 

Examiner’s Notes
Note that the independent claims do not require the baffle to be a non-monolithic, non-unitary element, where the tube and the attachment portion are separate discrete elements. Considering that the welding is a product by process limitation, a unitary, one-piece, monolithic insert reads on the claims.

Claim interpretation
The specification doesn’t specifically define and limit the meaning of the term “congruent” recited in claims 21 and 23. Therefore it is interpreted in BRI to have its common meaning which means “in agreement or harmony”. This is consistent with the specification because the specification did not require it to be identical because clearly the flange ring is not identical with the land region, maybe in some areas, but not completely and in whole. Moreover, the specification discloses “generally congruent” ([0045]), or “congruent or substantially congruent” ([0049]), which means a totally identical shape was not meant in the specification. If a certain portion of the elements was meant to be congruent, that portion should be specifically recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 10, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Durkin (US 2018/0003058).
With regard to claim 1:
Uechi discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2); a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10); and a baffle (71, 81, 91) formed of a tube and an attachment portion (Fig. 6-10), the tube extending in the internal core cavity and the attachment portion having a flange ring (72, 82, 92) that is joined in a first weld joint with the land region ([0049], Fig. 6-10), wherein the tube is connected to the attachment portion at a second weld joint (Uechi, [0065], [0072]).
Uechi does not appear to explicitly disclose that the first weld joint is endless around the flange ring and the land region, and that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Uechi’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency. As evidence that forcing of cooling air inside the cavity without leakage is a perceived goal see Kercher (US 3,301,527) teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert.
With regard to the tube including a flared end, Durkin, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection ([0036]). Durkin teaches that this arrangement provides the advantage that there is no discontinuity on the internal surface of the tube which results in improved air flow and minimal turbulence within the tube ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Durkin with the connection of Uechi, to yield predictable results of connecting the tube to the attachment portion. This modification will further provide the benefits taught by Durkin listed above.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by the combination of Uechi and Beeck and Durkin. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, the combination of Uechi and Beeck and Durkin further discloses that the tube and the attachment portion overlap at the second weld joint (Uechi, Fig. 7, [0065]).

With regard to claim 4, the combination of Uechi and Beeck and Durkin further discloses that the second weld joint is continuous around the tube (Uechi, Fig. 6, [0065], [0072]. Note that a continuous weld is interpreted as a weld that is continuous along its path and is not equivalent to an endless weld. This is consistent with applicant’s interpretation since claims 1 recites an endless weld but claim 4 only recites a continuous weld).

With regard to claim 10, the combination of Uechi and Beeck and Durkin further discloses that the flange ring has four perimeter apexes (Uechi, see the shape of 62 in Fig. 2).

With regard to claim 13:
Uechi discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Fig. 4, [0038]), the turbine section having a turbine airfoil that includes an airfoil section ([0043]) having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2), a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10), and a baffle (71, 81, 91) formed of a tube and a continuous flange (Fig. 6-10), the tube extending in the internal core cavity and the continuous flange being joined in a weld joint to the platform at the land region ([0049], Fig. 6-10), wherein the tube is connected to the attachment portion at a second weld joint (Uechi, [0065], [0072]).
Uechi does not appear to explicitly disclose that the first weld joint is endless around the flange ring and the land region, and that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Uechi’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency. As evidence that forcing of cooling air inside the cavity without leakage is a perceived goal see Kercher (US 3,301,527) teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert.
With regard to the tube including a flared end, Durkin, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection ([0036]). Durkin teaches that this arrangement provides the advantage that there is no discontinuity on the internal surface of the tube which results in improved air flow and minimal turbulence within the tube ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Durkin with the connection of Uechi, to yield predictable results of connecting the tube to the attachment portion. This modification will further provide the benefits taught by Durkin listed above.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by the combination of Uechi and Beeck and Durkin. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 21, the combination of Uechi and Beeck and Durkin further discloses that the flange ring is congruent with the land region (Uechi, Fig. 6-10. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 22, the combination of Uechi and Beeck and Durkin further discloses that the first weld joint is airtight (Beeck, [0023]).

With regard to claim 23, the combination of Uechi and Beeck and Durkin further discloses that the continuous flange is congruent with the land region (Uechi, Fig. 6-10. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 24, the combination of Uechi and Beeck and Durkin further discloses that the weld joint is airtight (Beeck, [0023]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Durkin (US 2018/0003058), as applied to claim 1 above, and further in view of Johnston et al. (US 2010/0129196), referred to hereafter as Johnston.
With regard to claim 9:
The combination of Uechi and Beeck and Durkin discloses the airfoil of claim 1, as set forth above, and further discloses that the tube defines a first tube end and a second tube end, the first tube end is connected in the weld joint (Fig. 6, 7).
The combination of Uechi and Beeck and Durkin does not appear to explicitly disclose a cover connected to an end of the tube opposite the flared end of the tube.
However, Johnston, which is in the same field of endeavor of airfoils, teaches an airfoil with baffles formed of tubes and attachment portions (Fig. 1), the tube defines a first tube end and a second tube end, the first tube end is connected to the attachment portion (Fig. 1), and further comprising a cover (120, Fig. 1, 4, 5, 7) connected to the second tube end to prevent cooling fluid from flowing out from the airfoil ([0025], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the cover of Johnston to the airfoil of the combination of Uechi and Beeck and Durkin in order to prevent cooling fluid from flowing out from the airfoil, as both references and the claimed invention are directed to airfoil baffles.  Such a modification will have the predictable results of preventing cooling fluid from flowing out from the airfoil and has a reasonable expectation of success as demonstrated by Johnston.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Durkin (US 2018/0003058), as applied to claim 1 above, and further in view of Harding et al. (US 2006/0034679), referred to hereafter as Harding.
With regard to claim 25:
The combination of Uechi and Beeck and Durkin discloses the airfoil of claim 1, as set forth above.
The combination of Uechi and Beeck and Durkin is silent about the material of the tube and attachment portion and does not appear to explicitly disclose that the tube and attachment portion are made of metallic alloy.
However, Harding, which is in the same field of endeavor of airfoils, teaches an airfoil with a tube portion and teaches that the tube portion is usually made of a nickel alloy ([0004], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a material for the tube and attachment portion of the combination of Uechi and Beeck and Durkin, which is silent about, to use the teachings of Harding and use nickel alloy which is the usual material. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Durkin (US 2018/0003058), as applied to claim 1 above, and further in view of Leconte et al. (US 2015/0086377), referred to hereafter as Leconte.
With regard to claim 26:
The combination of Uechi and Beeck and Durkin discloses the airfoil of claim 1, as set forth above.
The combination of Uechi and Beeck and Durkin does not appear to explicitly disclose that the details of the weld such as the weld joint includes a weld bead that bonds together the flared end and the attachment portion.
However, Leconte, which is in the same field of endeavor of airfoils, teaches an airfoil having a weld joint and further teaches that the weld joint has a weld bead that serves to seal the two sides of the weld.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for the details of the weld of combination of Uechi and Beeck and Durkin, to use a weld with weld bead in order to seal the tube portion, which prevents from the cooling air leaking out of the tube.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 3, 4, 10, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Foster (US 2004/0156759).
With regard to claim 1:
Uechi discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2); a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10); and a baffle (71, 81, 91) formed of a tube and an attachment portion (Fig. 6-10), the tube extending in the internal core cavity and the attachment portion having a flange ring (72, 82, 92) that is joined in a first weld joint with the land region ([0049], Fig. 6-10), wherein the tube is connected to the attachment portion at a second weld joint (Uechi, [0065], [0072]).
Uechi does not appear to explicitly disclose that the first weld joint is endless around the flange ring and the land region, and that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Uechi’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency. As evidence that forcing of cooling air inside the cavity without leakage is a perceived goal see Kercher (US 3,301,527) teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert.
With regard to the tube including a flared end, Foster, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection (Fig. 2, 3, abstract, [0004], [0005], [0017], [0025]. See also [0019] for a teaching of welding at the flared end, similar to the applicant’s disclosure and the Uechi). Foster teaches that this arrangement provides a uniform flow, improves the flow restriction, and provides a more uniform velocity gradient which will further reduce flow restriction ([0029]), and provides performance benefits ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Foster with the connection of Uechi, to yield predictable results of connecting the tube to the attachment portion. This modification will further provide the benefits taught by Foster listed above.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by the combination of Uechi and Beeck and Foster. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, the combination of Uechi and Beeck and Foster further discloses that the tube and the attachment portion overlap at the second weld joint (Uechi, Fig. 7, [0065]).

With regard to claim 4, the combination of Uechi and Beeck and Foster further discloses that the second weld joint is continuous around the tube (Uechi, Fig. 6, [0065], [0072]. Note that a continuous weld is interpreted as a weld that is continuous along its path and is not equivalent to an endless weld. This is consistent with applicant’s interpretation since claims 1 recites an endless weld but claim 4 only recites a continuous weld).

With regard to claim 10, the combination of Uechi and Beeck and Foster further discloses that the flange ring has four perimeter apexes (Uechi, see the shape of 62 in Fig. 2).

With regard to claim 13:
Uechi discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Fig. 4, [0038]), the turbine section having a turbine airfoil that includes an airfoil section ([0043]) having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2), a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10), and a baffle (71, 81, 91) formed of a tube and a continuous flange (Fig. 6-10), the tube extending in the internal core cavity and the continuous flange being joined in a weld joint to the platform at the land region ([0049], Fig. 6-10), wherein the tube is connected to the attachment portion at a second weld joint (Uechi, [0065], [0072]).
Uechi does not appear to explicitly disclose that the first weld joint is endless around the flange ring and the land region, and that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Uechi’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency. As evidence that forcing of cooling air inside the cavity without leakage is a perceived goal see Kercher (US 3,301,527) teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert.
With regard to the tube including a flared end, Foster, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection (Fig. 2, 3, abstract, [0004], [0005], [0017], [0025]. See also [0019] for a teaching of welding at the flared end, similar to the applicant’s disclosure and the Uechi). Foster teaches that this arrangement provides a uniform flow, improves the flow restriction, and provides a more uniform velocity gradient which will further reduce flow restriction ([0029]), and provides performance benefits ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Foster with the connection of Uechi, to yield predictable results of connecting the tube to the attachment portion. This modification will further provide the benefits taught by Foster listed above.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by the combination of Uechi and Beeck and Foster. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 21, the combination of Uechi and Beeck and Foster further discloses that the flange ring is congruent with the land region (Uechi, Fig. 6-10. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 22, the combination of Uechi and Beeck and Foster further discloses that the first weld joint is airtight (Beeck, [0023]).

With regard to claim 23, the combination of Uechi and Beeck and Foster further discloses that the continuous flange is congruent with the land region (Uechi, Fig. 6-10. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 24, the combination of Uechi and Beeck and Foster further discloses that the weld joint is airtight (Beeck, [0023]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Foster (US 2004/0156759), as applied to claim 1 above, and further in view of Johnston et al. (US 2010/0129196), referred to hereafter as Johnston.
With regard to claim 9:
The combination of Uechi and Beeck and Foster discloses the airfoil of claim 1, as set forth above, and further discloses that the tube defines a first tube end and a second tube end, the first tube end is connected in the weld joint (Fig. 6, 7).
The combination of Uechi and Beeck and Foster does not appear to explicitly disclose a cover connected to an end of the tube opposite the flared end of the tube.
However, Johnston, which is in the same field of endeavor of airfoils, teaches an airfoil with baffles formed of tubes and attachment portions (Fig. 1), the tube defines a first tube end and a second tube end, the first tube end is connected to the attachment portion (Fig. 1), and further comprising a cover (120, Fig. 1, 4, 5, 7) connected to the second tube end to prevent cooling fluid from flowing out from the airfoil ([0025], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the cover of Johnston to the airfoil of the combination of Uechi and Beeck and Foster in order to prevent cooling fluid from flowing out from the airfoil, as both references and the claimed invention are directed to airfoil baffles.  Such a modification will have the predictable results of preventing cooling fluid from flowing out from the airfoil and has a reasonable expectation of success as demonstrated by Johnston.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Foster (US 2004/0156759), as applied to claim 1 above, and further in view of Harding et al. (US 2006/0034679), referred to hereafter as Harding.
With regard to claim 25:
The combination of Uechi and Beeck and Foster discloses the airfoil of claim 1, as set forth above.
The combination of Uechi and Beeck and Foster is silent about the material of the tube and attachment portion and does not appear to explicitly disclose that the tube and attachment portion are made of metallic alloy.
However, Harding, which is in the same field of endeavor of airfoils, teaches an airfoil with a tube portion and teaches that the tube portion is usually made of a nickel alloy ([0004], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a material for the tube and attachment portion of the combination of Uechi and Beeck and Foster, which is silent about, to use the teachings of Harding and use nickel alloy which is the usual material. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Foster (US 2004/0156759), as applied to claim 1 above, and further in view of Leconte et al. (US 2015/0086377), referred to hereafter as Leconte.
With regard to claim 26:
The combination of Uechi and Beeck and Foster discloses the airfoil of claim 1, as set forth above.
The combination of Uechi and Beeck and Foster does not appear to explicitly disclose that the details of the weld such as the weld joint includes a weld bead that bonds together the flared end and the attachment portion.
However, Leconte, which is in the same field of endeavor of airfoils, teaches an airfoil having a weld joint and further teaches that the weld joint has a weld bead that serves to seal the two sides of the weld.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for the details of the weld of combination of Uechi and Beeck and Foster, to use a weld with weld bead in order to seal the tube portion, which prevents from the cooling air leaking out of the tube.
****************************************************************************************************
Claims 1, 3, 4, 9, 10, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck, and Kretschmer (US 2008/0079308).
With regard to claim 1:
Kercher discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends, the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4); a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 2, 4); and a baffle (combination of 28 and 30) formed of a tube (28) and an attachment portion (32), the tube extending in the internal core cavity and the attachment portion having a flange ring that is joined in a first weld joint with the land region (Fig. 4), wherein the tube is connected to the attachment portion at a second weld joint (Kercher, Col. 3; lines 9-16).
Kercher discloses that the first weld is in a manner so that all of the fluid is forced into the interior of the cavity which means the weld is sealed and gastight and the only way that the weld is completely sealed and gastight is to have an endless weld (see Col. 3; lines 13-16 teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert), however, Kercher doesn’t spell out the word “endless” in verbatim. Kercher also doesn’t appear to explicitly disclose that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency.
With regard to the tube including a flared end, Kretschmer, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Kretschmer with the connection of Kercher, to yield predictable results of connecting the tube to the attachment portion.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, the combination of Kercher and Beeck and Kretschmer further discloses that the tube and the attachment portion overlap at the second weld joint (Kercher, Fig. 4).

With regard to claim 4, the combination of Kercher and Beeck and Kretschmer further discloses that the second weld joint is continuous around the tube (Kercher, Col. 3; lines 9-16. Note that a continuous weld is interpreted as a weld that is continuous along its path and is not equivalent to an endless weld. This is consistent with applicant’s interpretation since claims 1 recites an endless weld but claim 4 only recites a continuous weld).

With regard to claim 9, the combination of Kercher and Beeck and Kretschmer further discloses a cover (Kercher, 32) connected to an end of the tube opposite the flared end of the tube (Kercher, Fig. 4).

With regard to claim 10, the combination of Kercher and Beeck and Kretschmer further discloses that the flange ring has four perimeter apexes (Kercher, Fig. 3).

With regard to claim 13:
Kercher discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Col. 1; line 12-14, these are inherent in jet engines), the turbine section having a turbine airfoil that includes an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 1-4), the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4), a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 2, 4), and a baffle (combination of 28 and 30) formed of a tube (28) and a continuous flange (Fig. 4), the tube extending in the internal core cavity and the continuous flange being joined in a weld joint to the platform at the land region (Fig. 4), wherein the tube is connected to the attachment portion at a second weld joint (Kercher, Col. 3; lines 9-16).
Kercher discloses that the first weld is in a manner so that all of the fluid is forced into the interior of the cavity which means the weld is sealed and gastight and the only way that the weld is completely sealed and gastight is to have an endless weld (see Col. 3; lines 13-16 teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert), however, Kercher doesn’t spell out the word “endless” in verbatim. Kercher also doesn’t appear to explicitly disclose that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency.
With regard to the tube including a flared end, Kretschmer, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Kretschmer with the connection of Kercher, to yield predictable results of connecting the tube to the attachment portion.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 21, the combination of Kercher and Beeck and Kretschmer further discloses that the flange ring is congruent with the land region (Kercher, Fig. 1-4. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 22, the combination of Kercher and Beeck and Kretschmer further discloses that the first weld joint is airtight (Beeck, [0023]).

With regard to claim 23, the combination of Kercher and Beeck and Kretschmer further discloses that the continuous flange is congruent with the land region (Kercher, Fig. 1-4. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 24, the combination of Kercher and Beeck and Kretschmer further discloses that the weld joint is airtight (Beeck, [0023]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck, and Kretschmer (US 2008/0079308), as applied to claim 1 above, and further in view of Harding et al. (US 2006/0034679), referred to hereafter as Harding.
With regard to claim 25:
The combination of Kercher and Beeck and Kretschmer discloses the airfoil of claim 1, as set forth above.
The combination of Kercher and Beeck and Kretschmer is silent about the material of the tube and attachment portion and does not appear to explicitly disclose that the tube and attachment portion are made of metallic alloy.
However, Harding, which is in the same field of endeavor of airfoils, teaches an airfoil with a tube portion and teaches that the tube portion is usually made of a nickel alloy ([0004], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a material for the tube and attachment portion of the combination of Kercher and Beeck and Kretschmer, which is silent about, to use the teachings of Harding and use nickel alloy which is the usual material. 



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck, and Kretschmer (US 2008/0079308), as applied to claim 1 above, and further in view of Leconte et al. (US 2015/0086377), referred to hereafter as Leconte.
With regard to claim 26:
The combination of Kercher and Beeck and Kretschmer discloses the airfoil of claim 1, as set forth above.
The combination of Kercher and Beeck and Kretschmer does not appear to explicitly disclose that the details of the weld such as the weld joint includes a weld bead that bonds together the flared end and the attachment portion.
However, Leconte, which is in the same field of endeavor of airfoils, teaches an airfoil having a weld joint and further teaches that the weld joint has a weld bead that serves to seal the two sides of the weld.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for the details of the weld of combination of Kercher and Beeck and Kretschmer, to use a weld with weld bead in order to seal the tube portion, which prevents from the cooling air leaking out of the tube.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 3, 4, 9, 10, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck, and Leonard, Jr. (US 4,065,846), referred to hereafter as Leonard.
With regard to claim 1:
Kercher discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends, the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4); a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 2, 4); and a baffle (combination of 28 and 30) formed of a tube (28) and an attachment portion (32), the tube extending in the internal core cavity and the attachment portion having a flange ring that is joined in a first weld joint with the land region (Fig. 4), wherein the tube is connected to the attachment portion at a second weld joint (Kercher, Col. 3; lines 9-16).
Kercher discloses that the first weld is in a manner so that all of the fluid is forced into the interior of the cavity which means the weld is sealed and gastight and the only way that the weld is completely sealed and gastight is to have an endless weld (see Col. 3; lines 13-16 teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert), however, Kercher doesn’t spell out the word “endless” in verbatim. Kercher also doesn’t appear to explicitly disclose that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency.
With regard to the tube including a flared end, Leonard, which is solving the same problem of connecting two tubes pieces, teaches that flaring is one of the ways that two tube segments can be joined together (Col. 6; lines 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different ways of connecting the tube to the attachment portion because there are only a finite number of identified, predictable ways of connecting two tubular segments (with regard to their diameters) with a reasonable expectation of success and it would have been obvious to try the finite number of ways of connecting two tubular segments and choose one of them that best suits the situation at hand. In this case, the finite number of connecting two tubular segments, with regard to their diameters, is that their diameters are equal and they are connected with a flush arrangement, their diameters are equal and they are connected with one having a flared end, or their diameters are not equal. Leonard also teaches that the flaring is one of the alternatives of the finite number of ways of connecting two tubular segments, with a reasonable expectation of success as demonstrated by Leonard.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, the combination of Kercher and Beeck and Leonard further discloses that the tube and the attachment portion overlap at the second weld joint (Kercher, Fig. 4).

With regard to claim 4, the combination of Kercher and Beeck and Leonard further discloses that the second weld joint is continuous around the tube (Kercher, Col. 3; lines 9-16. Note that a continuous weld is interpreted as a weld that is continuous along its path and is not equivalent to an endless weld. This is consistent with applicant’s interpretation since claims 1 recites an endless weld but claim 4 only recites a continuous weld).

With regard to claim 9, the combination of Kercher and Beeck and Leonard further discloses a cover (Kercher, 32) connected to an end of the tube opposite the flared end of the tube (Kercher, Fig. 4).

With regard to claim 10, the combination of Kercher and Beeck and Leonard further discloses that the flange ring has four perimeter apexes (Kercher, Fig. 3).

With regard to claim 13:
Kercher discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Col. 1; line 12-14, these are inherent in jet engines), the turbine section having a turbine airfoil that includes an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 1-4), the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4), a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 2, 4), and a baffle (combination of 28 and 30) formed of a tube (28) and a continuous flange (Fig. 4), the tube extending in the internal core cavity and the continuous flange being joined in a weld joint to the platform at the land region (Fig. 4), wherein the tube is connected to the attachment portion at a second weld joint (Kercher, Col. 3; lines 9-16).
Kercher discloses that the first weld is in a manner so that all of the fluid is forced into the interior of the cavity which means the weld is sealed and gastight and the only way that the weld is completely sealed and gastight is to have an endless weld (see Col. 3; lines 13-16 teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert), however, Kercher doesn’t spell out the word “endless” in verbatim. Kercher also doesn’t appear to explicitly disclose that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency.
With regard to the tube including a flared end, Leonard, which is solving the same problem of connecting two tubes pieces, teaches that flaring is one of the ways that two tube segments can be joined together (Col. 6; lines 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different ways of connecting the tube to the attachment portion because there are only a finite number of identified, predictable ways of connecting two tubular segments (with regard to their diameters) with a reasonable expectation of success and it would have been obvious to try the finite number of ways of connecting two tubular segments and choose one of them that best suits the situation at hand. In this case, the finite number of connecting two tubular segments, with regard to their diameters, is that their diameters are equal and they are connected with a flush arrangement, their diameters are equal and they are connected with one having a flared end, or their diameters are not equal. Leonard also teaches that the flaring is one of the alternatives of the finite number of ways of connecting two tubular segments, with a reasonable expectation of success as demonstrated by Leonard.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 21, the combination of Kercher and Beeck and Leonard further discloses that the flange ring is congruent with the land region (Kercher, Fig. 1-4. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 22, the combination of Kercher and Beeck and Leonard further discloses that the first weld joint is airtight (Beeck, [0023]).

With regard to claim 23, the combination of Kercher and Beeck and Leonard further discloses that the continuous flange is congruent with the land region (Kercher, Fig. 1-4. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 24, the combination of Kercher and Beeck and Leonard further discloses that the weld joint is airtight (Beeck, [0023]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck, and Leonard, Jr. (US 4,065,846), referred to hereafter as Leonard, as applied to claim 1 above, and further in view of Harding et al. (US 2006/0034679), referred to hereafter as Harding.
With regard to claim 25:
The combination of Kercher and Beeck and Leonard discloses the airfoil of claim 1, as set forth above.
The combination of Kercher and Beeck and Leonard is silent about the material of the tube and attachment portion and does not appear to explicitly disclose that the tube and attachment portion are made of metallic alloy.
However, Harding, which is in the same field of endeavor of airfoils, teaches an airfoil with a tube portion and teaches that the tube portion is usually made of a nickel alloy ([0004], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a material for the tube and attachment portion of the combination of Kercher and Beeck and Leonard, which is silent about, to use the teachings of Harding and use nickel alloy which is the usual material. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck, and Leonard, Jr. (US 4,065,846), referred to hereafter as Leonard, as applied to claim 1 above, and further in view of Leconte et al. (US 2015/0086377), referred to hereafter as Leconte.
With regard to claim 26:
The combination of Kercher and Beeck and Leonard discloses the airfoil of claim 1, as set forth above.
The combination of Kercher and Beeck and Leonard does not appear to explicitly disclose that the details of the weld such as the weld joint includes a weld bead that bonds together the flared end and the attachment portion.
However, Leconte, which is in the same field of endeavor of airfoils, teaches an airfoil having a weld joint and further teaches that the weld joint has a weld bead that serves to seal the two sides of the weld.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for the details of the weld of combination of Kercher and Beeck and Leonard, to use a weld with weld bead in order to seal the tube portion, which prevents from the cooling air leaking out of the tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar baffles with tubes and attachment portions. 
In order to make the record clear, it should be noted that EP 3 279 434, listed in the IDS and used by foreign offices, does not qualify as prior art because its date doesn’t fulfill the prior art requirements in US practice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799